Citation Nr: 0202602	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  97-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected hypertension, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased original disability rating 
for service-connected gout, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1999, the Board remanded the case to the RO to allow 
the veteran an opportunity to present testimony at a hearing 
on appeal at the RO.  The veteran withdrew his request for a 
hearing by correspondence dated in December 2001.  See 
38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected hypertension requires medication for 
control but that diastolic pressure findings of 110 or more 
or systolic pressure findings of 200 or more are not 
predominant. 

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected gout is manifested by symptoms productive 
of definite impairment of health objectively supported by 
examination findings without evidence of total incapacity or 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective before and 
after January 12, 1998).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected gout have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the December 1996 statement of the case, the May 1997 and 
October 2001 supplemental statements of the case, the May 
1999 Board decision, and the March 2001 VA correspondence 
adequately notified the veteran of the evidence necessary to 
substantiate the claims and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in June 1996, April 1997, and October 1999 and 
that adequate medical opinions have been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

Background

Service medical records include sitting blood pressure 
findings of 140/90 at the veteran's January 1978 enlistment 
examination.  A May 1979 report noted the veteran's 
hypertensive cardiovascular disease was under fair control.  
Blood pressure findings of 136/92 were reported.  A June 1979 
private medical statement noted the veteran had been 
receiving treatment for hypertensive cardiovascular disease 
and possible coronary insufficiency since April 1979.  The 
veteran's June 1979 separation examination revealed 
hypertensive cardiovascular disease.  It was noted the 
veteran was taking medication for the disorder.  Sitting, 
recumbent, and standing blood pressure findings of 140/90 
were reported.  His weight was 170 pounds.

Private medical records dated in August 1994 included blood 
pressure findings of 144/84.  The veteran's weight was 180 
pounds.

VA medical records dated in January 1995 noted a diagnosis of 
hypertension, inadequately controlled.  Blood pressure 
findings of 150/100 and 135/100 were reported.  The veteran's 
weight was 195 pounds.  A March 1995 report noted a diagnosis 
of unstable hypertension on medication.  Blood pressure 
findings of 170/118, right, and 192/120, left, were reported.  
The veteran's weight was 193 pounds.  A May 1995 report noted 
blood pressure findings of 206/118 and rechecked findings of 
160/110.  The veteran's weight was 195 pounds.  In June 1995, 
blood pressure findings of 144/100 and 152/86 were reported.  
It was noted the veteran's hypertension was stabilizing with 
the current treatment regimen.  His weight was 193 pounds.

On June 1, 1995, the veteran submitted an informal claim for 
entitlement to service connection, including hypertension.  
In August 1995, the veteran submitted his application for 
entitlement to VA benefits.  In a statement in support of the 
claim the veteran stated that his hypertension had increased 
in severity since his discharge from service.  

VA medical records dated in October 1995 noted stable 
hypertension and blood pressure findings of 173/90.  The 
veteran's weight was 200 pounds.  In November 1995, blood 
pressure findings of 152/90 were reported.  The veteran's 
weight was 200 pounds.  In December 1995, the veteran 
reported that his diastolic blood pressure readings were 
never below 100 and that his systolic blood pressure readings 
were usually 140.  Blood pressure findings of 142/100 and 
150/101 were reported.  His weight was 197 pounds.  A 
subsequent December 1995 report noted the veteran's 
medication had been adjusted and reported blood pressure 
findings of 140/94.

Reports dated in January 1996 noted stabilizing hypertension 
and blood pressure findings of 148/96, 160/110, 130/80, and 
134/62.  A January 26, 1996, report noted the veteran's 
average blood pressure readings over 2 weeks was 125/88.  
Blood pressure findings of 148/106 and 144/110 were reported.  
A February 1996 report noted blood pressure findings of 
110/84.  An April 1996 report noted stable hypertension and 
blood pressure findings of 130/90.  It was noted the veteran 
reported that his diastolic blood pressure readings ranged 
from 80 to 90 and that his systolic blood pressure readings 
were usually in the 130's.

In an April 1996 rating decision the RO granted entitlement 
to service connection for hypertension.  A 10 percent 
disability rating was assigned effective from June 1, 1995.

In May 1996, the veteran requested entitlement to an 
increased rating for his service-connected hypertension and 
requested entitlement to service connection for gout as 
secondary to that disorder.  He stated that he anticipated 
his service-related disabilities would result in decreased 
earnings in the near future but that he planned to obtain a 
master's degree to allow him to pursue other opportunities.

At his VA examination in June 1996 the veteran reported that 
approximately 6 months earlier he experienced an onset of 
severe pain in the right great toe and right ankle.  He 
denied chest pains, ectopy, syncope, paroxysmal dyspnea, or 
any peripheral edema other than slight swelling to the right 
ankle.  Blood pressure findings of 148/84, seated, 140/84, 
standing, and 160/88, recumbent, were reported.  His weight 
was 197 pounds.

The examiner noted there was full mobility to the ankles with 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
There was discomfort to the right foot at the end points of 
range of motion testing.  The diagnoses included systemic 
arterial hypertension, with only fair control, and gouty 
arthropathy associated with hypertension.

In a July 1996 rating decision, the RO continued the 10 
percent disability rating for the veteran's service-connected 
hypertension and granted entitlement to service connection 
for gout.  A 0 percent disability rating was assigned 
effective from May 16, 1996, for service-connected gout.

VA medical records dated in October 1996 included diagnoses 
of hypertension, poorly controlled, and gout.  Blood pressure 
findings of 158/116 and 150/108 were reported.  The veteran's 
weight was 200 pounds.  

In his substantive appeal the veteran reported, in essence, 
that his hypertension had been aggravated by the stress of 
his previous employment.  He noted that his doctor was 
hopeful that medication and stress reduction would bring his 
blood pressure down into the normal range.

At his April 1997 VA examination the veteran reported he 
experienced weekly flare-ups of gout.  He stated that he was 
unable to wear street shoes and that he had been having 
problems with his employment as a physical education teacher.  
He denied chest pains, syncope, palpitations, paroxysmal 
dyspnea, or peripheral edema.  The examiner noted obvious 
swelling and warmth to the right ankle.  Blood pressure 
findings of 140/98, seated, 136/98, standing, and 130/90, 
recumbent, were reported.  His weight was 195 pounds.

Range of motion studies of the right ankle revealed 
dorsiflexion of only 10 degrees and plantar flexion of 20 
degrees before encountering pain.  Knee flexion was from 0 to 
140 degrees.  The diagnoses included moderate systemic 
arterial hypertension and gouty arthropathy with weekly 
exacerbations requiring non-steroidal anti-inflammatory 
medication.  It was noted the veteran's gout was symptomatic 
to the feet and ankles, as well as, the right knee.

In a May 1997 rating decision, the RO continued a 10 percent 
disability rating for hypertension and granted entitlement to 
an increased 40 percent disability rating for gout.  The RO 
also found the July 1996 rating decision involved clear and 
unmistakable error and assigned the veteran's disability 
rating for gout as effective from June 1, 1995, the date of 
receipt of an informal claim for service connection.

VA medical records dated in February 1998 show the veteran 
complained of gout in the ankles.  The examiner noted blood 
pressure findings of 120/80.  A March 1998 report noted blood 
pressure findings of 124/100.  An April 1998 report noted the 
veteran provided a blood pressure log dated from March 5th to 
March 28th which noted blood pressure findings of 120/80, 
172/109, 178/119, 160/100, and 175/119.  He denied chest 
pains, edema, and headaches.  The examiner noted blood 
pressure findings of 190/122 and 172/118.  The veteran's 
weight was 200 pounds.  The diagnoses included hypertension.

In May 1998 the veteran reported his home blood pressure log 
average was 160/105.  The examiner noted blood pressure 
findings of 180/116.  Records dated in June 1998 noted blood 
pressure findings of 168/120 and 194/124.  The veteran's 
weight was 197 pounds.  In July 1998 the veteran complained 
that his hypertension had recently been difficult to control.  
He provided a blood pressure log dated from June 27th to July 
11th which noted blood pressure findings of 137/94, 151/110, 
119/82, 156/112, 122/83, 141/91, 154/94, and 148/89.  He 
denied dizziness, chest pains, and shortness of breath.  The 
examiner noted blood pressure findings of 102/80.  The 
diagnoses included hypertension - much better control.

VA hospital records dated in March 1999 show the veteran's 
blood pressure was consistently elevated during the course of 
hospitalization.  It was noted that his medication regimen 
had been modified and that by discharge his blood pressure 
was significantly improved.  

At his October 1999 VA examination the veteran reported he 
had no complaints related to his hypertension disorder.  He 
denied dizziness, headaches, and blurring of vision.  The 
examiner noted the disorder did not limit the veteran's 
ability to perform normal daily activities.  Blood pressure 
findings of 124/86 were reported.  The diagnoses included 
hypertension, controlled with medication.

The veteran also reported that his gout was recurrent and 
that the disorder affected his ankles, big toes, and knees.  
He stated that he experienced pain, weakness, stiffness, 
swelling, and inflammation in these joints and that the acute 
symptoms occurred at least once per month.  He reported the 
symptoms lasted for one to 2 days and were alleviated by 
medication.  He claimed, however, that his joint pain was 
continuous and that it was aggravated by dehydration and 
walking or standing for prolonged periods.  The examiner 
noted the disorder limited the veteran's ability to perform 
normal daily activities and that he used crutches 
intermittently depending on the severity of his gout.  It was 
noted the veteran was presently unemployed.  His weight was 
207 pounds.

The examiner noted the veteran's gait was normal, that he 
exhibited no signs of abnormal weight bearing, and that he 
had no limitation of standing or walking.  There was 
tenderness and swelling to the ankles.  Range of motion 
studies revealed dorsiflexion to 18 degrees, left, with pain 
at 15 degrees, and 20 degrees, right, with pain.  Plantar 
flexion was to 40 degrees, left, with pain, and 45 degrees, 
right.  There was tenderness and pain to the first 
metatarsophalangeal joint but no evidence of active disease.  
Range of motion of the knees was from 0 to 140 degrees with 
no evidence of heat, redness, swelling, ankylosis, or pain.  
The diagnoses included gout which was not presently active 
and which was controlled with treatment.

VA medical records dated in October 2000 included a diagnosis 
of hypertension under better control.  Blood pressure 
findings of 140/86 were reported.  The veteran's weight was 
202 pounds.  In February 2001, blood pressure findings of 
134/89 were reported.  The veteran's weight was 213 pounds.

Department of Health and Human Services, Social Security 
Administration (SSA) records received subsequent to an August 
2001 RO request show the veteran was awarded entitlement to 
benefits as a result of disability which began in June 1998.  
A primary diagnosis of affective disorders and a secondary 
diagnosis of essential hypertension were reported.  

In correspondence to his congressional representative dated 
in August 2001 the veteran stated that his blood pressure was 
uncontrollable and that his medical care providers had 
informed him that nothing more could be done about the 
disorder.


Hypertension

The Board notes that regulations pertaining to the evaluation 
of diseases affecting the cardiovascular system, including 
hypertension, were revised, effective January 12, 1998.  See 
Karnas 1 Vet. App. at 312-313.  Therefore, the veteran's 
claim seeking an increased rating for his service-connected 
hypertension will be considered under both the old and new 
law.

Prior to January 12, 1998, the Rating Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998). 

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected hypertension is not warranted.  Although the 
medical evidence includes diastolic pressure findings of 110 
or more in March 1995, May 1995, January 1996, October 1996, 
April 1998, May 1998, and July 1998, the Board finds these 
higher readings were not predominant either over the course 
of the appeal or during a specific period of time.  
Similarly, the Board finds no evidence of predominant 
systolic pressure of 200 or more.  

While the veteran sincerely believes his hypertension is more 
severely disabling, VA law prohibits the evaluation of 
disabilities based upon factors outside the rating criteria.  
See Massey, 7 Vet. App. 204; 38 C.F.R. § 4.14.  Therefore, 
the Board must conclude that an increased rating for the 
veteran's service-connected hypertension is not warranted 
under the rating criteria effective before or after January 
12, 1998.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating. 

Gout

The Rating Schedule provides that gout, Diagnostic Code 5017, 
is rated under the criteria for rheumatoid arthritis, 
Diagnostic Code 5002.  See 38 C.F.R. § 4.71a (2001).  Gout as 
an active process with constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating warrants a 100 percent disability rating; with 
less symptomatology than the criteria for a 100 percent 
rating but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods a 60 percent evaluation is assigned; and 
with symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year a 40 percent evaluation is assigned.  Id. 

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  The normal range of dorsiflexion is from 0 to 
20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

The Rating Schedule provides compensable ratings for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001).  The normal range of extension and flexion is from 0 
degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2001).

In this case, the Board notes the veteran is presently 
receiving a 40 percent disability rating under the criteria 
for gout as an active process.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5002, 5017.  Based upon the evidence of record, the 
Board finds entitlement to a rating in excess of 40 percent 
is not warranted.  The medical evidence demonstrates the 
veteran's gout was not active at the time of his October 1999 
VA examination but that the disorder limited his ability to 
perform normal daily activities.  

The Board finds, however, that there is no evidence that the 
veteran's gout disorder is totally incapacitating or is 
manifested by weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  The Board notes that the October 1999 VA 
examiner found the veteran's normal daily activities were 
limited but also reported that he only used crutches 
intermittently and that his gait was normal with no 
limitation of standing or walking.  In addition, in the 
provided diagnosis the examiner specifically noted the 
veteran's gout was controlled with treatment.

The Board further finds that entitlement to a rating in 
excess of 40 percent is not warranted for the combined 
chronic residuals of the veteran's gout.  The Board finds 
that medical evaluations prior to October 1999 reflect 
findings during the active process of the veteran's 
disability and do not represent chronic residuals.  The Board 
notes that the available medical evidence of chronic 
residuals demonstrates no limitation of flexion or extension 
of the legs and no limitation of right ankle motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5271 (2001).  
Thus, his disability is not entitled to a "staged rating."  
See Fenderson, supra.

Although the October 1999 VA examination report provided 
evidence of left ankle limitation of motion and pain, the 
Board notes that a 20 percent rating is the maximum schedular 
rating for limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Therefore, the Board finds 
there is no basis for a higher rating based upon limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorders 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to an increased original disability rating for 
service-connected hypertension is denied.

Entitlement to an increased original disability rating for 
service-connected gout is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

